Dissenting Opinion by
Judge Rogers:
I respectfully dissent.
The record establishes that by invariable custom, Pennsylvania insurance companies transmit to the insurance department the applications of licensed brokers for the special license needed to sell their policies. These special licenses are issued to qualified brokers such as the appellant as a matter of course. One of the companies for whom the appellant was appointed to sell policies neglected to send his application for the special license or, as the company asserts, the application was sent by it but was lost in the mail or by the Department. In connection with, but incidental to, the investigation of an entirely different matter regarding the company in question, the Department ascertained that the appellant, who was selling policies, had not been issued the special license. There is not the slightest hint of any wrongdoing by the appellant. There is no suggestion that the appellant did not believe he had applied for a license or that one had issued, that he gained any advantage by not applying or that a license would not have issued as of course if the appli*573cation had reached the proper office of the Department. Indeed, the Department issued the license upon appellant’s application and payment of the $5.00 fee while these hearings were in progress. I believe, therefore, that the penalty of $14,705.00 imposed by the Commissioner was an outrageous exaction, accompanied as it was by a 60-day suspension. The relevancy to the propriety of the amount of the penalty of the facts that the appellant sold a lot of insurance and made substantial commissions, in the light of the clear fact that a license would have issued if the application had reached the Department, escapes me. The Commissioner is given the right to impose penalties for the purpose of punishing and thereby discouraging wrongdoing, not so that he may produce revenue for the Commonwealth.
I would modify the Commissioner’s order by the reduction of the penalty to One thousand dollars ($1,000.00).
Judge Kramer joins in this Dissent.